Citation Nr: 0127743	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to May 1968.  
The veteran died in January 1998; the appellant is his widow.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the RO.  

The case was remanded by the Board to the RO in December 2000 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran was initially shown to have a lung disorder 
diagnosed as a mycobacterium infection of the right upper 
lobe many years after service.  

2.  The veteran had not been granted service connection for 
any disability during his lifetime.  

3.  The veteran's died in January 1998 due to pneumonia, with 
chronic obstructive pulmonary disease (COPD) listed as a 
significant condition contributing to death, but not related 
to the cause of death.  

4.  No competent evidence has been submitted to show that the 
veteran had a lung disorder including COPD that was due to 
exposure to herbicides in service.  

5.  No competent evidence has been submitted to show that a 
service-connected disability either caused or contributed 
materially in producing the veteran's death.  



CONCLUSIONS OF LAW

1.  Neither the veteran's fatal pneumonia nor COPD was not 
due to disease or injury that was incurred in or aggravated 
by his period of active service; nor may it be presumed to 
have been incurred in service or as a result of exposure to 
herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2001).  

2.  The veteran did not have a service- connected disability 
that either caused or contributed substantially or materially 
in producing his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2001).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma. 38 C.F.R. § 
3.309(e) (2001).  

The veteran's death certificate reflects that his immediate 
cause of death in January 1998, was pneumonia, with COPD 
listed as a significant condition contributing to death, but 
not related to the cause of death.  

A careful review of the veteran's service medical records 
shows that they are negative for complaints or findings of a 
lung disorder.  Indeed, the submitted medical evidence shows 
initial treatment for a lung condition in 1991, over 20 years 
after the veteran's discharge from service.  

Specifically, the medical evidence of record shows that the 
veteran was treated for mycobacterium infection right upper 
lobe in 1991.  

In a July 1994 VA examination, the veteran reported that he 
had suffered from a chronic cough, shortness of breath and 
fatigue for four years prior to the examination.  

A VA examination in September 1996 noted an impression of 
chronic mycobacterium avium infection.  

Other medical records from the 1993 and 1994 show treatment 
for chronic mycobacterium avium infection.  

As noted, the death certificate shows that the veteran died 
in January 1998 of pneumonia with chronic obstructive 
pulmonary disease as an other significant condition 
contributing to death, but not related to the cause of death.  
The record does not include any terminal hospital records 
including records referable to an autopsy with regard to the 
veteran's death.  

The appellant, the veteran's ex-wife, and his two sisters 
provided lay statements regarding the veteran's assertions 
that he was exposed to Agent Orange during service and that 
such exposure caused the lung disability.  These lay 
statements assert that the veteran's health began to decline 
following his return from service in the Republic of Vietnam.  
Reportedly, the veteran was listless, short of breath and 
suffered from coughs and colds almost constantly.  

The Board is mindful of the assertions reported in the lay 
statements as noted hereinabove; however, the appellant has 
submitted no medical evidence to support her lay assertions 
that the veteran's death was due to exposure to Agent Orange 
in service.  The Board is cognizant of the appellant's 
opinion that Agent Orange exposure caused the veteran's lung 
disability which ultimately led to his demise; however, she 
is not shown to have the expertise to proffer medical 
opinions or diagnoses in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Moreover, there is no medical evidence that the veteran's 
lung disability was a respiratory cancer listed in the 
provisions of 38 C.F.R. § 3.309 (2001).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

The case was remanded to the RO for further development in 
December 2000.  Specifically, the Board directed the RO to 
request from the appellant any medical treatment records 
regarding the veteran's fatal lung condition following 
service an/or immediately prior to his death.  The Board 
specifically noted the importance of the final hospital 
summary and the autopsy report.  

In taking this action, the Board also pointed out that there 
had been a significant change in the law during the pendency 
of the appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the appellant's claim.  
Specifically, the RO provided a letter to the appellant in 
May 2001 explaining the VCAA and affording the appellant an 
opportunity to submit additional evidence in support of her 
claim.  

Moreover, pursuant to the directives set forth in the remand, 
the RO requested that the appellant provide treatment records 
regarding the veteran's fatal lung condition following 
service and immediately prior to his death.  The RO 
specifically requested the final hospital summary and the 
autopsy report.

Neither the appellant nor her representative responded to the 
request. 

Importantly, the RO requested all relevant (treatment) 
records to include the terminal hospital reports and an 
autopsy report, if any.  The appellant was informed in the 
May 2001 letter what records the RO was requesting and she 
was asked to assist in obtaining the evidence.  While VA has 
a duty to assist the appellant in the development of their 
claim, that duty is not "a one-way street."  If a claimant 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  There also is 
sufficient evidence of record to decide her claim properly.  

In the circumstances of this case, to remand the case again 
with regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims for 
service connection for the cause of the veteran's death.  

In summary, no competent medical evidence has been submitted 
to show that the veteran had a lung disability due to disease 
or injury which incurred in or aggravated by service or that 
was due to exposure to herbicides in Vietnam.  

The evidence does not show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially in producing or accelerating the 
veteran's death. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2001).



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

